Case 1:20-cv-03747-NRN Document 103-2 Filed 05/21/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-3747-NRN

 KEVIN O’ROURKE, et al.,

 Plaintiffs, on their own behalf and of a class of
 similarly situated persons,

 v.

 DOMINION VOTING SYSTEMS INC., et al.,

 Defendants.



       DECLARATION OF JOSHUA S. LIPSHUTZ IN SUPPORT OF DEFENDANT
       FACEBOOK, INC.’S MEMORANDUM IN SUPPORT OF ITS MOTION FOR
                              SANCTIONS
Case 1:20-cv-03747-NRN Document 103-2 Filed 05/21/21 USDC Colorado Page 2 of 3




        I, Joshua Lipshutz, hereby declare as follows:

        1.      I am a partner at the law firm of Gibson, Dunn & Crutcher LLP, counsel of record

 for Facebook, Inc. (“Facebook”) in the above-captioned matter. I am a member in good standing

 of the State Bars of California, Massachusetts, and the District of Columbia. I submit this

 declaration in support of Facebook’s Memorandum in Support of its Motion for Sanctions filed

 contemporaneously herewith. I make this declaration on my own knowledge, and I would testify

 to the matters stated herein under oath if called upon to do so.

        2.      Attached as Exhibit 1 hereto is a true and correct copy of correspondence from

 Joshua Lipshutz (counsel for Facebook) to Plaintiffs’ counsel, sent February 11, 2021.

        3.      Attached as Exhibit 2 hereto is a true and correct copy of correspondence from

 Ernest Walker (counsel for Plaintiffs) to Facebook’s counsel, sent April 23, 2021.

        4.      Attached as Exhibit 3 hereto is a true and correct copy of correspondence from

 Ryan Bergsieker (counsel for Facebook) to Plaintiffs’ counsel, sent April 5, 2021.

        5.      Attached as Exhibit 4 hereto is a true and correct copy of the transcript of the

 hearing on Defendants’ motions to dismiss and Plaintiffs’ motion for leave to amend, held on

 April 27, 2021.

        6.      Attached as Exhibit 5 hereto is a true and correct copy of a blog post entitled

 “Breaking: Daily Truth Report” from the “In the News” section of dominionclassaction.com, a

 website featuring Plaintiffs’ counsel related to this litigation, as of May 12, 2021.

        7.      Attached as Exhibit 6 hereto is a true and correct copy of the “Contribute

 Financially to Dominion Class Action” section of dominionclassaction.com, a website featuring

 Plaintiffs’ counsel related to this litigation, as of May 12, 2021.


                                                   1
Case 1:20-cv-03747-NRN Document 103-2 Filed 05/21/21 USDC Colorado Page 3 of 3




        I declare under the penalty of perjury under the laws of the United States of America that

 the foregoing is true and correct. Executed on May 21, 2021 in Washington, DC.




                                             /s/ Joshua S. Lipshutz

                                             Joshua S. Lipshutz




                                                2
